Order entered April 5, 2013




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-13-00398-CV

                  KAYE/BASSMAN INTERNATIONAL CORP., Appellant

                                             V.

                           PANKAJ DHANUKA, ET AL., Appellees

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 219-03698-07

                                         ORDER
       We GRANT appellant’s March 25, 2013 motion for an extension of time to file its notice

of appeal. The notice of appeal filed by appellant on March 22, 2013 is deemed timely for

jurisdictional purposes.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE